Exhibit 10.1

EXECUTION VERSION

STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT is entered into as of June 5, 2012, by and among TPG
VI Pantera Holdings, L.P., a Delaware limited partnership (“TPG”), Parkway
Properties, Inc., a Maryland corporation (the “Company”) and, solely for
purposes of Article IV and related definitions, TPG VI Management, LLC, a
Delaware limited liability company (the “TPG Manager”).

WHEREAS, TPG and the Company have entered into that certain Securities Purchase
Agreement, dated as of May 3, 2012 (as it may be amended, restated, or otherwise
modified from time to time, and together with all exhibits, schedules, and other
attachments thereto, the “Purchase Agreement”), pursuant to, and subject to the
terms and conditions of which, the Company is selling, and TPG is purchasing, on
the date hereof, four million three hundred thousand (4,300,000) shares of
Common Stock of the Company and thirteen million, four hundred seventy seven
thousand, seven hundred seventy eight (13,477,778) shares of Preferred Stock of
the Company;

WHEREAS, upon the consummation of the transactions contemplated by the Purchase
Agreement, TPG will Beneficially Own (as such term is defined herein) four
million three hundred thousand (4,300,000) shares of Common Stock of the Company
and thirteen million, four hundred seventy seven thousand, seven hundred seventy
eight (13,477,778) shares of Preferred Stock of the Company; and

WHEREAS, TPG and the Company desire to enter into this Agreement in order to
generally set forth their respective rights and responsibilities, and to
establish various arrangements and restrictions with respect to, among other
things, (a) actions that may or may not be undertaken in respect of the shares
of Common Stock and Preferred Stock Beneficially Owned by TPG, (b) the
governance of the Company, (c) certain registration rights with respect to the
Registrable Securities (as defined herein) and (d) other related matters with
respect to the Company.

NOW, THEREFORE, in consideration of the premises set forth above and of the
mutual representations, covenants, and obligations hereinafter set forth, and
for other good and valuable consideration, the receipt, sufficiency, and
adequacy of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms

As used herein, the following terms shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such specified Person, including, with respect to
TPG, any Affiliated Fund of TPG; provided,



--------------------------------------------------------------------------------

however, that in no event shall (a) any of the portfolio companies in which
TPG’s Affiliates have an investment, or (b) the Company, any of its
Subsidiaries, or any of the Company’s other controlled Affiliates be deemed to
be Affiliates of TPG for purposes of this Agreement; and provided, further, that
no investment bank that may employ or have as a partner a member of the Company
Board shall be deemed to be an “Affiliate” of TPG for purposes of this
Agreement.

“Affiliated Fund” shall mean, in the case of TPG, each corporation, trust,
limited liability company, general or limited partnership, or other Person with
whom TPG is under common control or to which TPG or an Affiliate of TPG is the
investment adviser.

“Agreement” means this Stockholders Agreement, as it may be amended, restated,
or otherwise modified from time to time, together with all exhibits, schedules,
and other attachments hereto.

“as-converted basis” means, with respect to the Company’s outstanding Common
Stock, on a basis in which all shares of Common Stock issuable upon conversion
of the Preferred Stock and conversion, exchange or exercise of any other
Security convertible into or exchangeable or exercisable for Common Stock,
whether or not the Preferred Stock or other convertible, exchangeable or
exercisable Security is then convertible, exchangeable or exercisable by the
holder, are assumed to be then outstanding.

“Beneficial Ownership” means, with respect to any Security, the ownership of
such Security by any “Beneficial Owner,” as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that, in calculating the
beneficial ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time. The
terms “Beneficially Own, “Beneficially Owned” and “Beneficial Owner” shall have
correlative meaning.

“Business Day” means any day that is not a Saturday, a Sunday, or any other day
on which banks are required or authorized by Law to be closed in the City of New
York, in the State of New York.

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations, or other equivalents (however designated, and
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited), limited liability company membership interests, or
equivalent ownership interests in, or issued by, such Person.

“Change of Control” means (i) a sale of all or substantially all of the direct
or indirect assets of the Company (including by way of any reorganization,
merger, consolidation or other similar transaction), (ii) a direct or indirect
acquisition of Beneficial Ownership of Voting Securities of the Company by
another Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act), by means of any transaction or series of transactions (including
any reorganization, merger, consolidation, joint venture, share transfer or
other similar transaction), pursuant to which the stockholders of the Company
immediately preceding such transaction or transactions collectively own,
following the consummation of such transaction or

 

2



--------------------------------------------------------------------------------

transactions, less than fifty percent (50%) of the Voting Securities of the
Company or the surviving entity, as the case may be, or (iii) the obtaining by
any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) of the power (whether or not exercised) of the power to elect a
majority of the members of the Company Board (or similar governing body) of the
Corporation.

“Committee” has the meaning set forth in Section 2.1(b).

“Common Stock” means the Common Stock of the Company, par value $0.001 per
share.

“Company” has the meaning set forth in the Recitals hereto.

“Company Board” means the board of directors of the Company.

“Contracting Party” has the meaning set forth in Section 6.10.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two (2) or more Persons, means
the possession, directly or indirectly, of the power to direct, or cause the
direction of, the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract, or by any
other means.

“Controlling Person” has the meaning set forth in Section 4.8(a).

“Convertible Securities” means any evidence of indebtedness, shares of Capital
Stock (other than Common Stock) or other Securities (including Options) that are
directly or indirectly convertible into, or otherwise exchangeable or
exercisable for, Shares.

“Damages” has the meaning set forth in Section 4.8(a).

“DCR” has the meaning set forth in Section 2.3.

“Debt” means, with respect to the Company and its subsidiaries, all liabilities,
including all obligations in respect of principal, accrued interest, penalties,
fees and premiums, for (a) indebtedness for borrowed money (including principal
and accrued interest), (b) indebtedness evidenced by notes, debentures, bonds or
other similar instruments (including principal and accrued interest),
(c) “earn-out” obligations and other obligations for the deferred purchase price
of property, goods or services (other than trade payables or accruals incurred
in the ordinary course of business), (d) indebtedness for payments arising in
respect of drawn letters of credit or bankers’ acceptances or secured by a
purchase money mortgage or other lien to secure all or part of the purchase
price of the property subject to such mortgage or lien, (e) liabilities and
obligations under capital leases (determined in accordance with GAAP), and
(f) indebtedness of third Persons which is directly or indirectly guaranteed by
the Company or any of its subsidiaries.

“Demand Registration” has the meaning set forth in Section 4.1(a).

 

3



--------------------------------------------------------------------------------

“Director” means, with respect to any Person, any member of the board of
directors of such Person (other than any advisory, honorary or other non-voting
member of such board).

“Equity Issuance” means any issuance, sale or placement of any Common Stock or
other Capital Stock of the Company or any of its subsidiaries, and any issuance,
sale or placement of any other Securities of the Company or any of its
subsidiaries that are convertible or exchangeable into Common Stock or other
Capital Stock of the Company or any of its subsidiaries; provided, however, that
no Permitted Issuance shall constitute or be deemed to constitute an “Equity
Issuance” for purposes of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with all rules and regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Full Cooperation” means, in connection with any Underwritten Offering, where,
in addition to the cooperation otherwise required by this Agreement, members of
senior management of the Company (including the chief executive officer and
chief financial officer) fully cooperate with the underwriter(s) in connection
with all reasonable and customary recommendations and requests of such
underwriter(s), and make themselves available upon reasonable notice to
participate in due diligence meetings or calls, “road-show” and other reasonable
and customary marketing activities in such locations (domestic and foreign) as
recommended by the underwriter(s).

“GAAP” means United States generally accepted accounting principles in effect as
of the date hereof.

“Holder” means TPG and any Permitted Transferee that becomes a Holder pursuant
to Section 4.12, and solely for purposes of Article IV and related definitions,
the TPG Manager.

“Indemnified Party” has the meaning set forth in Section 4.8(c).

“Indemnifying Party” has the meaning set forth in Section 4.8(c).

“Law” means any statue, law, regulation, ordinance, rule, injunction, order,
decree, directive, or any similar form of decision of, or determination by, any
governmental or self-regulatory authority.

“Mailing Date” has the meaning set forth in Section 2.1(a).

“Non-Recourse Party” has the meaning set forth in Section 6.10.

“NYSE” means the New York Stock Exchange and any successor thereto.

“Options” means any options, warrants, or other rights to subscribe for,
purchase, or otherwise acquire shares of Capital Stock of the Company (or any
successor thereto).

 

4



--------------------------------------------------------------------------------

“Permitted Issuance” means (a) any issuance of Capital Stock upon the exercise
of Options outstanding as of the date of this Agreement and in accordance with
their terms as in effect on the date of this Agreement, (b) any issuance, sale
or authorization pursuant to the Company’s existing compensation arrangements
for its directors, officers, employees, consultants and agents, (c) any
issuance, sale or authorization pursuant to any future compensation arrangements
for the Company’s directors, officers, employees, consultants and agents that
are approved by the Company’s Compensation Committee, (d) any issuance, sale or
placement of Capital Stock as consideration in any acquisition transaction,
including any Change of Control, that has been approved by the Company Board,
(e) any issuance of Preferred Stock as a paid-in-kind dividend on the
outstanding shares of Preferred Stock pursuant to the terms of the articles
supplementary establishing the Preferred Stock and (f) any issuance of Common
Stock upon a conversion of Series E Preferred Stock pursuant to terms of the
articles supplementary establishing the Preferred Stock.

“Permitted Transferee” has the meaning set forth in Section 4.12.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, or other entity or organization, including any
governmental authority.

“Piggyback Registration” has the meaning set forth in Section 4.2(a).

“Preferred Stock” means the Series E Convertible Cumulative Redeemable Preferred
Stock of the Company, par value $.001 per share.

“Pro Rata Portion” means, with respect to TPG and its Affiliates at a given time
and with respect to a given Equity Issuance, a number of shares of Common Stock,
other Capital Stock or other Securities to be issued, sold or placed in the
Equity Issuance equal to the product of (a) the number of shares of Common
Stock, other Capital Stock or other Securities proposed to be issued, sold or
placed in the Equity Issuance, multiplied by (b) a fraction, the numerator of
which is the aggregate number of shares of Common Stock Beneficially Owned by
TPG and its Affiliates on an as-converted basis immediately prior to the Equity
Issuance, and the denominator of which is the aggregate number of shares of
outstanding Common Stock on an as-converted basis immediately prior to the
Equity Issuance.

“Purchase Agreement” has the meaning set forth in the Recitals hereto.

“Registrable Securities” means (a) at any time, the shares of Common Stock held
beneficially or of record by any of the Holders, including shares of Common
Stock (i) issued or issuable upon conversion of the Preferred Stock or
(ii) acquired by way of a dividend, stock split, recapitalization, plan of
reorganization, merger, sale of assets or otherwise and (b) from and after the
second (2nd) anniversary of the date hereof, the shares of Preferred Stock,
including shares of Preferred Stock acquired by way of a dividend, stock split,
recapitalization, plan of reorganization, merger, sale of assets or otherwise.
Registrable Securities shall continue to be Registrable Securities until
(x) they are sold pursuant to an effective Registration Statement under the
Securities Act or (y) they may be sold by their Holder without registration
under the Securities Act pursuant to Rule 144 (or any similar provision then in
force) without limitation thereunder on volume or manner of sale or other
restrictions under Rule 144.

 

5



--------------------------------------------------------------------------------

“Registration Statement” means any registration statement filed by the Company
under the Securities Act that covers any of the Registrable Securities,
including a prospectus, amendment and supplements thereto, and all exhibits and
material incorporated by reference therein.

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
federal statute, rules, or regulations thereto, and in the case of any
referenced section of any such statute, rule, or regulation, any successor
section thereto, collectively as from time to time amended and in effect.

“SEC” means the Securities and Exchange Commission.

“Securities” means Capital Stock, limited partnership interests, limited
liability company interests, beneficial interests, warrants, options, restricted
stock units, notes, bonds, debentures, and other securities, equity interests,
ownership interests and similar obligations of every kind and nature of any
Person.

“Securities Act” means the Securities Act of 1933 or any successor federal
statute, and the rules and regulations of the Securities and Exchange Commission
thereunder, and in the case of any referenced section of any such statute, rule
or regulation, any successor section thereto, collectively and as from time to
time amended and in effect.

“Shares” means (a) all shares of the Capital Stock of the Company originally
issued to, or issued with respect to shares originally issued to, or held by, a
stockholder of the Company, whenever issued, including all shares of the Company
issued upon the exercise, conversion, or exchange of any Convertible Securities
and (b) all Convertible Securities originally granted or issued to, or held by,
any stockholder (treating such Convertible Securities as a number of shares
equal to the number of shares of the Company for which such Convertible
Securities may be converted or exercised, for all purposes of this Agreement,
except as otherwise set forth herein).

“Suspension Notice” has the meaning set forth in Section 4.6(a).

“Stockholder Approval” means the affirmative vote of holders of a majority of
the Common Stock present or represented and entitled to vote at a meeting of
stockholders of the Company (other than Common Stock held by TPG and its
Affiliates) of certain matters related to the transactions contemplated this
Agreement and the Purchase Agreement, including without limitation the matters
set forth in Section 2.1(b) and Section 3.1(a) hereof that are conditioned on
such approval.

“Stockholders Meeting” has the meaning set forth in Section 3.1.

“TPG Manager” has the meaning set forth in the Recitals hereto.

“TPG Nominated Directors” has the meaning set forth in Section 2.1(a).

“Underwriters’ Maximum Number” means, for any Demand Registration or Piggyback
Registration, that number of securities to which such registration should, in
the opinion of the managing underwriter(s) of such registration, in light of
marketing factors, be limited.

 

6



--------------------------------------------------------------------------------

“Underwritten Offering” has the meaning set forth in Section 4.12.

“Voting Securities” means at any time shares of any class of Capital Stock or
other Securities of the Company that are then entitled to vote generally in the
election of Directors and not solely upon the occurrence and during the
continuation of certain specified events, and any Convertible Securities that
may be converted into, exercised for, or otherwise exchanged for such shares of
Capital Stock.

Section 1.2 Other Definitional Provisions. When used in this Agreement, the
words “hereof,” “herein,” and “hereunder,” and words of similar import shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Article and Section references are to this Agreement unless
otherwise specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Whenever the
words “include,” “includes,” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”

ARTICLE II

GOVERNANCE

Section 2.1 TPG’s Representation on Company Board.

(a) Upon the Closing (as defined in the Purchase Agreement), if the number of
members constituting the Company Board is other than nine (9), the Company Board
shall promptly be reconstituted such that the number of members constituting the
Company Board shall be nine (9), subject to increase or decrease by the Company
Board from time-to-time, in accordance with the certificate of incorporation and
bylaws of the Company and this Agreement. Upon the Closing (as defined in the
Purchase Agreement), the Company shall promptly cause up to four (4) persons (in
the aggregate) designated by TPG to be appointed to the Company Board in the
manner provided in the Company’s governing documents for filling vacancies on
the Company Board; provided, that, to the extent TPG has not designated four
(4) such persons before Closing, the Company shall promptly cause the remaining
persons to be appointed to the Company Board when such persons are designated by
TPG. Following the Closing, subject to Section 2.1(f), for any meeting (or
consent in lieu of a meeting) of the Company’s stockholders for the election of
members of the Company Board, (i) so long as TPG, together with its Affiliates,
Beneficially Owns as of the date of mailing of the Company’s definitive proxy
statement in connection with such meeting (the “Mailing Date”) at least forty
percent (40%) of the outstanding Common Stock on an as-converted basis, the
Company shall include four (4) persons designated by TPG as members of the slate
of Company Board nominees proposed by the Company Board for election by the
Company’s stockholders and, subject to the Company Board’s fiduciary duties,
shall recommend that the Company’s stockholders vote in favor of the election of
all four (4) such nominees, (ii) so long as TPG, together with its Affiliates,
Beneficially Owns as of the Mailing Date at least thirty percent (30%), but less
than forty percent (40%), of the outstanding Common Stock on an as-converted
basis, the Company shall include three (3) persons designated by TPG as members
of the slate of Company Board nominees proposed by the Company Board for
election by the Company’s stockholders and, subject to the Company Board’s
fiduciary duties, shall recommend that the Company’s stockholders vote in favor
of the election of all three (3) such nominees, (iii) so long as TPG, together
with its

 

7



--------------------------------------------------------------------------------

Affiliates, Beneficially Owns as of the Mailing Date at least fifteen percent
(15%), but less than thirty percent (30%), of the outstanding Common Stock on an
as-converted basis, the Company shall include two (2) persons designated by TPG
as members of the slate of Company Board nominees proposed by the Company Board
for election by the Company’s stockholders and, subject to the Company Board’s
fiduciary duties, shall recommend that the Company’s stockholders vote in favor
of the election of both such nominees, (iv) so long as TPG, together with its
Affiliates, Beneficially Owns as of the Mailing Date at least five percent (5%),
but less than fifteen percent (15%), of the outstanding Common Stock on an
as-converted basis, the Company shall include one (1) person designated by TPG
as a member of the slate of Company Board nominees proposed by the Company Board
for election by the Company’s stockholders and, subject to the Company Board’s
fiduciary duties, shall recommend that the Company’s stockholders vote in favor
of the election of such nominee, and (v) if TPG, together with its Affiliates,
Beneficially Owns as of the Mailing Date less than five percent (5%) of the
outstanding Common Stock on an as-converted basis, the Company shall not be
required to include any persons designated by TPG as members of the slate of
Company Board nominees. The members of the Company Board nominated or elected
pursuant to this Section 2.1(a) are referred to herein at the “TPG Nominated
Directors.” The Company Board shall not withdraw any nomination or, subject to
the Company Board’s fiduciary duties, recommendation required under this
Section 2.1(a), unless TPG delivers to the Company Board a written request for
such withdrawal. Further, (i) for any meeting (or consent in lieu of a meeting)
of the Company’s stockholders for the election of members of the Company Board,
the Company Board shall not nominate, in the aggregate, a number of nominees
greater than the number of members of the Company Board, (ii) subject to the
Company Board’s fiduciary duties, the Company Board shall not recommend the
election of any other person to a position on the Company Board for which a TPG
Nominated Director has been nominated, and (iii) the Company shall use
commercially reasonable efforts to cause each TPG Nominated Director to be
elected to the Company Board. If elected to the Company Board, each TPG
Nominated Director will hold his or her office as a member of the Company Board
for such term as is provided in the articles of incorporation and bylaws of the
Company, or until his or her death, resignation or removal from the Company
Board or until his or her successor has been duly elected and qualified in
accordance with the provisions of this Agreement, the articles of incorporation
and bylaws of the Company, and applicable Law.

(b) Upon the Closing (as defined in the Purchase Agreement), the Company shall
promptly cause each committee of the Company Board (each, a “Committee”) to be
comprised of not more than four (4) members. Upon the Closing (as defined in the
Purchase Agreement), the Company shall promptly cause two (2) TPG Nominated
Directors (in the aggregate) designated by TPG to be appointed to each
Committee; provided, that, to the extent TPG has not designated up to two (2)
TPG Nominated Directors for appointment to a Committee before Closing, the
Company shall promptly cause such persons to be appointed to such Committee when
such persons are designated by TPG. Following such appointment(s), (i) so long
as TPG, together with its Affiliates, Beneficially Owns at least twenty two and
a half percent (22.5%) of the outstanding Common Stock on an as-converted basis,
the Company Board shall include two (2) TPG Nominated Directors designated by
TPG on each Committee; (ii) so long as TPG, together with its Affiliates,
Beneficially Owns at least five percent (5%), but less than twenty two and a
half percent (22.5%), of the outstanding Common Stock on an as-converted basis,
the Company Board shall include one (1) TPG Nominated Director designated

 

8



--------------------------------------------------------------------------------

by TPG on each Committee; and (iii) if TPG, together with its Affiliates,
Beneficially Owns less than five percent (5%) of the outstanding Common Stock on
an as-converted basis, the Company Board shall not be required to include any
persons designated by TPG on any Committee. For so long as TPG has the right to
designate at least one (1) TPG Nominated Director to serve on the Committees,
(x) the Company Board shall maintain a committee called the Investment
Committee, the rights and responsibilities of which shall include those
described on Exhibit A hereto (the “Investment Committee”), and a committee
called the Compensation Committee, the rights and responsibilities of which
shall include those described on Exhibit B hereto (the “Compensation
Committee”), (y) each Committee may only take action with the affirmative vote
of at least a majority of its members and (z) (A) the Company Board will not
authorize, and the Company Board will not cause to be taken, any action
described on Exhibit A or in clause (ii) of Exhibit B hereto, as the case may
be, absent the affirmative approval of the Investment Committee or the
Compensation Committee, as the case may be, and (B) subject to and only
following the receipt of Stockholder Approval, the Company Board will not
authorize, and the Company Board will not cause to be taken, any action
described in clause (i) of Exhibit B hereto absent the affirmative approval of
the Compensation Committee. Furthermore, for so long as TPG has the right to
designate at least one (1) TPG Nominated Director to serve on the Committees, if
to the extent that any TPG Nominated Director is not permitted to serve on the
Compensation Committee for any reason, including pursuant to Section 2.1(f) or
Section 2.1(g) below, the Company Board shall create a new Committee in
accordance with this Section 2.1(b), that includes the requisite number of TPG
Nominated Directors, and that has the rights and responsibilities described on
Exhibit B hereto. Any such Committee may only take action with the affirmative
vote of at least a majority of its members and (x) the Company Board will not
authorize, and the Company will not cause to be taken, any action described in
clause (ii) of Exhibit B hereto absent the affirmative approval of such action
by such Committee, and (y) subject to and only following receipt of Stockholder
Approval, the Company Board will not authorize, and the Company Board will not
cause to be taken, any action described in clause (i) of Exhibit B hereto absent
the affirmative approval of the Compensation Committee.

(c) If TPG’s, together with its Affiliates’, Beneficial Ownership of outstanding
Common Stock on an as-converted basis falls below any percentage threshold set
forth in Section 2.1(a) or Section 2.1(b) above, TPG shall promptly cause one or
more, as applicable, of the TPG Nominated Directors to resign from the Company
Board and any Committees on which such TPG Nominated Directors serve, as
applicable, such that the remaining number of TPG Nominated Directors on the
Company Board or such Committees, as applicable, does not exceed the number that
TPG is then entitled to designate for nomination or appointment pursuant to the
terms and conditions of Section 2.1(a) and Section 2.1(b) above, and the number
of directors that TPG shall be entitled to designate for nomination shall
forever be reduced to such number of TPG Nominated Directors serving on the
Company Board immediately after such resignation(s) (even if TPG or its
Affiliates shall subsequently acquire additional shares of Common Stock or
Series E Preferred Stock). In addition, TPG shall cause any TPG Nominated
Director to resign from the Company Board and any Committees on which such TPG
Nominated Director serves if such TPG Nominated Director, as determined by the
Company Board in good faith after consultation with outside legal counsel,
(i) is prohibited or disqualified from serving as a director of the Company or a
member of any such Committees under any rule or regulation of the SEC, the NYSE
or by applicable Law, (ii) has engaged in acts or omissions constituting a
breach of the TPG Nominated Director’s duty of loyalty to the

 

9



--------------------------------------------------------------------------------

Company and its stockholders, (iii) has engaged in acts or omissions that
involve intentional misconduct or an intentional violation of Law or (iv) has
engaged in any transaction involving the Company from which the TPG Nominated
Director derived an improper personal benefit that was not disclosed to the
Company Board prior to the authorization of such transaction; provided, however,
that, subject to the limitations set forth in Section 2.1(a) and Section 2.1(b),
TPG shall have the right to replace such resigning TPG Nominated Director with a
new TPG Nominated Director, such newly named TPG Nominated Director to be
appointed promptly to the Company Board in place of the resigning TPG Nominated
Director in the manner set forth in the Company’s governing documents for
filling vacancies on the Company Board. Nothing in this paragraph (c) or
elsewhere in this Agreement (except Section 2.1(e)) shall confer any third-party
beneficiary or other rights upon any person designated hereunder as a TPG
Nominated Director, whether during or after such person’s service on the Company
Board.

(d) For so long as TPG has the right to designate at least one (1) TPG Nominated
Director for nomination to the Company Board pursuant to Section 2.1(a) above,
the Company Board shall (i) fill vacancies created by reason of death, removal
or resignation of any TPG Nominated Director promptly upon request by TPG and
only as directed by TPG, subject to the terms and conditions set forth in
Section 2.1(a) above and Sections 2.1(f) and 2.1(g) below, and (ii) fill
vacancies created by reason of death, removal or resignation of any director who
is not a TPG Nominated Director (a “Non-TPG Director”) promptly upon request by
the Non-TPG Directors and only as directed by the Non-TPG Directors; provided,
however, that any such director designated by the Non-TPG Directors shall, as a
condition precedent to his or her nomination, meet each of the requirements set
forth in clauses (i) – (iv) of Section 2.1(f) below (it being understood that,
for the purposes hereof, the word “TPG” appearing in clause (i) thereof shall be
replaced with the words “the Non-TPG Directors”), other than, in the case of any
non-independent or management director, the requirements of clause
(iii) thereof. Further, for so long as TPG has the right to designate at least
one (1) TPG Nominated Director for appointment to any Committee pursuant to
Section 2.1(b) above, the Company Board shall appoint and remove the TPG
Nominated Directors as members of any such Committee promptly upon request by
TPG and only as directed by TPG, and shall fill vacancies created by reason of
death, removal or resignation of any TPG Nominated Director promptly upon
request by TPG and only as directed by TPG, subject to the terms and conditions
set forth in Section 2.1(b) and 2.1(c) above and Sections 2.1(f) and 2.1(g)
below. So long as TPG has promptly named a replacement, following any death,
removal or resignation of any TPG Nominated Director, and prior to any the
appointment of such replacement in accordance with this Agreement, the Company
Board agrees not to authorize or take, and agrees to cause each Committee not to
authorize or take, any action that would otherwise require the consent of a TPG
Nominated Director until such time as such newly named TPG Nominated Director
has been so appointed to the Board or such Committee.

(e) Each TPG Nominated Director that is elected to the Company Board shall be
indemnified by the Company and its subsidiaries, if applicable, in connection
with his or her service as a member of the Company Board or any Committee to the
fullest extent permitted by law and will be exculpated from liability for
damages to the fullest extent permitted by law. Without limiting the foregoing
in this Section 3.1(e), each TPG Nominated Director who is elected to the
Company Board shall be entitled to receive from the Company and its
subsidiaries, if applicable, the same insurance coverage in connection with his
or her service as a member of the Company Board and any Committee as is provided
for each of the other members of the Company Board or Committee, as applicable.

 

10



--------------------------------------------------------------------------------

(f) TPG shall only designate a person to be a TPG Nominated Director (i) who TPG
believes in good faith has the requisite skill and experience to serve as a
director of a publicly-traded company, (ii) who is not prohibited from or
disqualified from serving as a director of the Company pursuant to any rule or
regulation of the SEC, the NYSE or applicable Law, (iii) who meets the
independence standards set forth in Section 303A.02(b) of the NYSE Listed
Company Manual and (iv) with respect to which no event required to be disclosed
pursuant to Item 401(f) of Regulation S-K of the 1934 Act has occurred.
Notwithstanding anything to the contrary in this Section 2.1, the parties hereto
agree that members of the Company Board shall retain the right to object to the
nomination, election or appointment of any TPG Nominated Director for service on
the Company Board or any Committee if the members of the Company Board determine
in good faith, after consultation with outside legal counsel, that such TPG
Nominated Director fails to meet the criteria set forth above or, with respect
to any TPG Nominated Director to be appointed to the Company’s Audit Committee,
Governance Committee or Compensation Committee, any other rule or regulation of
the SEC, the NYSE or applicable Law that applies to members of a company’s audit
committee, governance committee or compensation committee (including for
purposes of Section 16 of the Exchange Act and Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”)). In the event that the members of
the Company Board object to the nomination, election or appointment of any TPG
Nominated Director to the Company Board or any Committee pursuant to the terms
of this Section 2.1(f), the Company Board shall nominate or appoint, as
applicable, another individual designated by TPG as the TPG Nominated Director
nominated for election to the Company Board or appointed to the Committee, as
applicable, that meets the criteria set forth in this Section 2.1(f) and
Section 2.1(g).

(g) Notwithstanding anything to the contrary in this Section 2.1, nothing shall
prevent the Company Board from acting in accordance with their respective
fiduciary duties or applicable Law or stock exchange requirements. The Company
Board shall have no obligation to nominate, elect or appoint any TPG Nominated
Director if such nomination, election or appointment would violate applicable
Law or NYSE requirements or result in a breach by the Company Board of its
fiduciary duties to its stockholders; provided, however, that the foregoing
shall not affect the right of TPG to designate an alternative individual as the
TPG Nominated Director nominated for election to the Company Board or appointed
to the Committee, as applicable, subject to the other terms, conditions and
provisions in this Article II.

(h) For purposes of calculating the Beneficial Ownership of the Company’s
outstanding Common Stock owned by TPG and its Affiliates on an as-converted
basis pursuant to this Article II, to the extent shares of the Company’s Capital
Stock are issued or become issuable under any outstanding equity award, the
vesting of which remains contingent on the satisfaction of any performance goals
under such award that have yet to be achieved (and whether or not such goals are
deemed to be satisfied as a result of the transactions contemplated by the
Purchase Agreement), such shares shall be deemed to be not outstanding and shall
be excluded from the denominator in such calculation.

 

11



--------------------------------------------------------------------------------

(i) The rights of TPG set forth in this Section 2.1 shall be in addition to, and
not in limitation of, such voting rights that TPG may otherwise have as a holder
of capital stock of the Company, subject to Section 5.1 below.

Section 2.2 Consent Rights.

(a) For so long as TPG, together with its Affiliates, Beneficially Owns at least
twenty two and a half percent (22.5%) of the outstanding Common Stock on an
as-converted basis, prior written consent of TPG will be required for:

(i) Any modification or amendment of the Company’s or any of its subsidiaries’
articles of incorporation, bylaws, operating agreement or similar organizational
documents (whether by merger, consolidation or otherwise), including the
reclassification of any shares of capital stock), as applicable, in any manner
adverse to TPG;

(ii) Any (A) voluntary liquidation, dissolution or winding-up of the business
and affairs of the Company or any of its subsidiaries, (B) any filing of any
bankruptcy petition or assignment for the benefit of creditors generally,
(C) any commencement of any voluntary proceeding that seeks reorganization or
other relief under any bankruptcy or similar Law, (D) any seeking of the
appointment of a trustee, receiver, custodian or other similar official with
respect to the Company or any of its subsidiaries or any substantial part of the
Company’s or any of its subsidiaries’ property, (E) any consent to any
involuntary bankruptcy or similar proceeding, and (F) any authorization,
approval, adoption or giving effect to any resolution or agreement or plan of
voluntary liquidation, dissolution or winding-up of the Company or any of its
subsidiaries;

(iii) Any decision by the Company Board to cause the Company not to elect to
qualify as a real estate investment trust under the Code;

(iv) Any increase or decrease of the size of the Company Board or any Committee;

(v) Any change in the rights and responsibilities of either the Investment
Committee or the Compensation Committee (or any additional Committee created in
accordance with the last sentence of Section 2.1(b)) as set forth in Exhibit A
or Exhibit B, as applicable (other than as expressly contemplated hereby); and

(b) Notwithstanding the foregoing, the consent rights set forth in paragraph
(a) above shall not apply, and TPG’s prior written consent shall not be required
for any actions taken or to be taken, in connection with a Change of Control of
the Company so long as the holders of the Preferred Stock are entitled, in
connection with the consummation of such Change of Control, to exercise their
rights under Section 4(b) of the articles supplementary establishing the
Preferred Stock. The rights of TPG and its Affiliates set forth in this
Section 3.2 shall be in addition to, and not in limitation of, such voting
rights that TPG and its Affiliates may otherwise have as holders of capital
stock of the Company, subject to Section 5.1.

Section 2.3 Domestically Controlled Status. The Company shall, at least once in
each calendar year, and, upon the prior request of TPG, one additional time
within such calendar year,

 

12



--------------------------------------------------------------------------------

determine whether the Company is a “domestically controlled qualified investment
entity” within the meaning of Section 897(h)(4) of the Code (a “DCR”); provided,
however, that such examination shall be limited to information filed publicly
with the SEC with respect to the ownership of stock of the Company (i.e.,
Schedules 13) and any information related to the ownership of the Company
provided by TPG, and that the Company shall not be required to take any action
(or to not take any action) so as to be treated as a DCR at any given time;
provided, further, that TPG shall not request that the Company conduct an
examination within 180 days prior to the Company’s completion of its most recent
prior examination.

ARTICLE III

PRE-EMPTIVE RIGHTS

Section 3.1 Pre-Emptive Rights.

(a) For so long as TPG, together with its Affiliates, Beneficially Owns at least
ten percent (10%) of the outstanding Common Stock on an as-converted basis, TPG
or one or more TPG Affiliates designated by TPG shall have the option and right
(but not the obligation) to participate (or nominate any of TPG’s Affiliates to
participate) in any Equity Issuance by purchasing in the aggregate up to TPG’s
and its Affiliates’ Pro Rata Portion of such Equity Issuance at the same price
and the same terms and conditions as offered to other investors in the Equity
Issuance; provided, that:

(i) if the Company’s stockholders (excluding TPG) have not approved the
conversion of the Preferred Stock, TPG shall (at its option (and in lieu of the
rights to which TPG would have otherwise been entitled had the conversion of the
Preferred Stock been approved)) have the right to purchase a number of shares of
Preferred Stock having, in the aggregate, a Liquidation Preference (as such term
is defined in the articles supplementary establishing such Preferred Stock)
equal to the aggregate value of the Pro Rata Portion of such Equity Issuance
that TPG would have (had the conversion of the Preferred Stock been approved)
otherwise been entitled to purchase, and

(ii) if the Company’s stockholders (excluding TPG) have not approved the
pre-emptive rights granted pursuant to this Section 3.1 at least once in the
preceding five (5) years and the rules of the NYSE, at the time of such proposed
Equity Issuance, requires such an approval, TPG’s option and right to
participate (or nominate any of TPG’s Affiliates to participate) in any Equity
Issuance consisting of Common Stock or Securities convertible into or
exercisable for Common Stock shall be limited to an amount that shall not exceed
one percent (1%) of the number of shares of Common Stock or one percent (1%) of
the voting power of the Common Stock outstanding before the Equity Issuance (or
such other amount as the NYSE may then require); provided, that the foregoing
limitation shall not limit the rights of TPG set forth in Section 3.1(a)(i) to
acquire up to their Pro Rata Portion of such Equity Issuance in the form of
Series E Preferred Stock.

The Company agrees to use its reasonable best efforts to take any and all
action, or to cause such action to be taken, as is necessary or appropriate to
allow TPG or its Affiliate(s), as applicable, to fully participate in any Equity
Issuance in accordance with the provisions of this Agreement.

 

13



--------------------------------------------------------------------------------

The Company further agrees to use reasonable best efforts to call and hold a
meeting of the stockholders of the Company for the purpose of obtaining the
Stockholder Approval with respect to the pre-emptive rights granted pursuant to
this Section 3.1 (such a meeting, a “Stockholders Meeting”) as provided in
Section 8.2 of the Purchase Agreement and at least once during each five
(5) year period thereafter. Subject to the Company Board’s fiduciary duties, the
proxy statement in connection with any such Stockholders Meeting shall include
the Company Board’s recommendation that the stockholders vote in favor of such
pre-emptive rights. TPG hereby agrees to furnish to the Company in writing all
information concerning TPG and its Affiliates as the Company may reasonably
request in connection with any such Stockholders Meeting.

(b) In the event the Company proposes to undertake an Equity Issuance, the
Company shall promptly give TPG prior written notice of its intention,
describing the type of equity interests, the price at which such securities are
proposed to be issued (or, in the case of an underwritten or privately placed
offering in which the price is not known at the time the notice is given, the
method of determining the price and an estimate thereof), the timing of such
proposed Equity Issuance and the general terms and conditions upon which the
Company proposes to effect the Equity Issuance. TPG and its Affiliates shall
have fifteen (15) Business Days (or, if the Company expects that the proposed
Equity Issuance will be effected in less than fifteen (15) Business Days, such
shorter period, that shall be as long as practicable, as may be required in
order for TPG and its Affiliates to participate in such proposed Equity
Issuance) from the date TPG receives notice of the proposed Equity Issuance to
elect to purchase their Pro Rata Portion of such Equity Issuance for the
consideration and upon the terms specified in the notice provided by the Company
pursuant to this Section 3.1(b) by giving written notice to the Company and
stating therein the quantity of equity interests to be purchased. Any such
notice shall be irrevocable. Any purchase of Equity Interests by TPG and its
Affiliates pursuant to this Section 3.1 shall occur contemporaneously with, and
be subject to the same terms and conditions as, the closing of the sale of the
Equity Interests by the Company to the other parties.

(c) The purchase by TPG and its Affiliates of Equity Interests pursuant to this
Section 3.1 shall be subject to the limitations on stock ownership set forth in
the Company’s organizational documents; provided, that Company shall provide any
necessary waiver of such limitations upon receipt of an updated representation
letter similar to the representation letter provided by TPG and its Affiliates
in connection with the Closing (as defined in the Purchase Agreement).

(d) In the event that neither TPG nor any of its Affiliates exercises the right
forth in this Section 3.1 within the applicable period as set forth above, the
Company shall be permitted to sell the equity interests in respect of which such
pre-emptive rights were not exercised. In the event that the Company has not
sold the equity interests within ninety (90) days of its notice to TPG as
contemplated by Section 3.1(b), for purposes of this Section 3.1 such proposed
Equity Offering shall be deemed to have been terminated, and the Company shall
provide TPG with a new notice prior to undertaking a subsequent Equity Issuance.

(e) The Company shall have the right, in its sole discretion, at all times prior
to consummation of any proposed Equity Issuance giving rise to the rights
granted by this Section 3.1, to abandon, withdraw or otherwise terminate such
proposed Equity Issuance, without any liability to TPG or its Affiliates.

 

14



--------------------------------------------------------------------------------

ARTICLE IV

REGISTRATION RIGHTS

Section 4.1 Demand Registration.

(a) Subject to the provisions hereof, at any time on or after the one (1) year
anniversary of the Closing Date (as defined in the Purchase Agreement), the
Holders of a majority of Registrable Securities shall have the right to require
the Company to file a Registration Statement registering for sale all or part of
their respective Registrable Securities under the Securities Act (a “Demand
Registration”) by delivering a written request therefor to the Company
(i) specifying the number of Registrable Securities to be included in such
registration by such Holder or Holders, (ii) specifying whether the intended
method of disposition thereof is pursuant to an Underwritten Offering (as
defined below), and (iii) containing all information about such Holder required
to be included in such Registration Statement in accordance with applicable law.
As soon as practicable after the receipt of such demand, the Company shall
(x) promptly notify all Holders from whom the request for registration has not
been received and (y) use reasonable best efforts to effect such registration
(including, without limitation, appropriate qualification under applicable blue
sky or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act and any other governmental
requirements or regulations) of the Registrable Securities that the Company has
been so requested to register; provided, however, that (i) the Holders shall not
make a request for a Demand Registration under this Section 4.1(a) for
Registrable Securities having an anticipated aggregate offering price of less
than $5,000,000, (ii) the Holders will not be entitled to require the Company to
effect more than three (3) Demand Registrations in the aggregate under this
Agreement, and (iii) the Company will not be obligated to effect more than one
(1) Demand Registration in any six (6) month period.

(b) The offering of the Registrable Securities pursuant to such Demand
Registration may be in the form of an underwritten public offering (an
“Underwritten Offering”). In such case, (i) the Company may designate the
managing underwriter(s) of the Underwritten Offering, provided that such Holders
may designate a co-managing underwriter to participate in the Underwritten
Offering, subject to the approval of the Company, which approval shall not be
unreasonably withheld or delayed and (ii) the Company shall (together with the
Holders proposing to distribute their securities through such underwriting)
enter into an underwriting agreement in customary form for underwriting
agreements for firm commitment offerings of equity securities with the managing
underwriter(s) proposing to distribute their securities through such
Underwritten Offering, which underwriting agreement shall have indemnification
provisions in substantially the form as set forth in Section 4.8 of this
Agreement; provided, that (i) the representations and warranties by, and the
other agreements on the part of, the Company to and for the benefit of the
underwriter(s) shall also be made to and for the benefit of the Holders
proposing to distribute their securities through the Underwritten Offering,
(ii) no Holder shall be required to make any representations and warranties to,
or agreements with, any underwriter in a registration other than customary
representations, warranties and agreements and (iii) the liability of each
Holder in respect of any indemnification, contribution or other obligation of
such Holder arising under such underwriting agreement (a) shall be limited to
losses arising out of or based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such Registration Statement,
any such preliminary prospectus, final

 

15



--------------------------------------------------------------------------------

prospectus, summary prospectus, amendment or supplement, incorporated document
or other such disclosure document or other document or report, in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of such Holder expressly for inclusion therein and (b) shall not in any
event, absent fraud or intentional misrepresentation, exceed an amount equal to
the net proceeds to such Holder (after deduction of all underwriters’ discounts
and commissions) from the disposition of the Registrable Securities disposed of
by such Holder pursuant to such Underwritten Offering. No Holder may participate
in any such Underwritten Offering unless such Holder agrees to sell its
Registrable Securities on the basis provided in such underwriting agreement and
completes and executes all questionnaires, powers of attorney, indemnities and
other documents reasonably required under the terms of such underwriting
agreement. The Company shall not be obligated to effect or participate (a) more
than two (2) Underwritten Offerings in any twelve (12) month period, and (b) in
any Underwritten Offering during any lock-up period required by the
underwriter(s) in any prior underwritten offering conducted by the Company on
its own behalf or on behalf of the Holders.

(c) If, in connection with an Underwritten Offering, the managing underwriter(s)
advise the Company that in its or their reasonable opinion the number of
securities proposed to be included in such registration exceeds the
Underwriters’ Maximum Number, then (i) the Company shall so advise all Holders
of Registrable Securities to be included in such Underwritten Offering and
(ii) the Company will be obligated and required to include in such Underwritten
Offering only that number of Registrable Securities requested by the Holders
thereof to be included in such registration that does not exceed such
Underwriters’ Maximum Number, such Registrable Securities to be allocated pro
rata among the Holders thereof on the basis of the number of Registrable
Securities requested to be included therein by each such Holder. No shares of
Common Stock held by any Person other than Registrable Securities held by the
Holders shall be included in a Demand Registration without the prior written
consent of the holders of a majority in interest of the Registrable Securities.

(d) A registration will not be deemed to have been effected as a Demand
Registration unless the Registration Statement relating thereto has been
declared effective by the SEC, at least 75% of the Registrable Securities
requested to be included in the registration by the Holders are included in such
registration, and the Company has complied in all material respects with its
obligations under this Agreement with respect thereto; provided, however, that
if, after it has become effective, (i) such Registration Statement or the
related offer, sale or distribution of Registrable Securities thereunder is or
becomes the subject of any stop order, injunction or other order or requirement
of the SEC or any other governmental or administrative agency, or if any court
prevents or otherwise limits the sale of the Registrable Securities pursuant to
the registration, and in each case less than all of the Registrable Securities
covered by the effective Registration Statement are actually sold by the selling
Holder or Holders pursuant to the Registration Statement, or (ii) if, in the
case of an Underwritten Offering, the Company fails to provide Full Cooperation,
then such registration will be deemed not to have been effected for purposes of
clause (ii) of the proviso to Section 4.1(a). If (i) a registration requested
pursuant to this Section 4.1 is deemed not to have been effected as a Demand
Registration or (ii) the registration requested pursuant to this Section 4.1
does not remain continuously effective until forty-five (45) days after the
commencement of the distribution by the Holders of the Registrable Securities
covered by such registration, then the Company shall continue to be obligated to
effect a Demand Registration pursuant to this Section 4.1 of the Registrable
Securities included in such

 

16



--------------------------------------------------------------------------------

registration. In circumstances not including the events described in the
immediately two preceding sentences of this Section 4.1(d), each Holder of
Registrable Securities shall be permitted voluntarily to withdraw all or any
part of its Registrable Securities from a Demand Registration at any time prior
to the commencement of marketing of such Demand Registration, provided that such
registration nonetheless shall count as a Demand Registration for purposes of
clause (ii) of the proviso to Section 4.1(a).

Section 4.2 Piggyback Registration.

(a) At any time after the one (1) year anniversary of the Closing Date (as
defined in the Purchase Agreement), if (and on each occasion that) the Company
proposes to register any of its securities under the Securities Act (other than
pursuant to Section 4.1) for the account of any of its security holders and such
registration permits the inclusion of the Registrable Securities (each such
registration not withdrawn or abandoned prior to the effective date thereof
being herein referred to as a “Piggyback Registration”), the Company shall give
written notice to all Holders of such proposal promptly, but in no event later
than ten (10) Business Days prior to the anticipated filing date.

(b) Subject to the provisions contained in paragraphs (a) and (c) of this
Section 4.2 and in the last sentence of this paragraph (b), the Company will be
obligated and required to include in each Piggyback Registration such
Registrable Securities as requested in a written notice from any Holder
delivered to the Company no later than five (5) Business Days following delivery
of the notice from the Company specified in Section 4.2(a). The Holders of
Registrable Securities shall be permitted to withdraw all or any part of their
shares from any Piggyback Registration at any time on or before the fifth
business day prior to the planned effective date of such Piggyback Registration,
except as otherwise provided in any written agreement with the Company’s
underwriter(s) establishing the terms and conditions under which such Holders
would be obligated to sell such securities in such Piggyback Registration. The
Company may terminate or withdraw any Piggyback Registration prior to the
effectiveness of such registration, whether or not the Holders have elected to
include Registrable Securities in such registration.

(c) If a Piggyback Registration is an Underwritten Offering on behalf of a
holder of Company securities other than Holders, and the managing underwriter(s)
advise the Company that in its or their reasonable opinion the number of
securities proposed to be included in such registration exceeds the
Underwriters’ Maximum Number, then the Company shall include in such
registration (i) first, the number of securities requested to be included
therein by the holder(s) originally requesting such registration, (ii) second,
the number of securities requested to be included therein by all Holders who
have requested registration of Registrable Securities in accordance with
Section 4.2(a), pro rata on the basis of the aggregate number of Registrable
Securities requested to be included by each such Holder and (iii) third, any
other securities that have been requested to be so included by any other person.

(d) In any Piggyback Registration that is an Underwritten Offering, the Company
shall have the right to select the managing underwriter(s) for such
registration.

 

17



--------------------------------------------------------------------------------

(e) The Company shall not grant to any Person the right to request the Company
to register any shares of Company securities in a Piggyback Registration unless
such rights are consistent with the provisions of this Section 4.2.

Section 4.3 Registration Expenses. In connection with registrations pursuant to
Section 4.1 or Section 4.2 hereof, the Company shall pay all of the costs and
expenses incurred in connection with the registrations thereunder (the
“Registration Expenses”), including all (a) registration and filing fees and
expenses, including, without limitation, those related to filings with the SEC,
(b) fees and expenses of compliance with state securities or blue sky laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities), (c) reasonable processing,
duplicating and printing expenses, including expenses of printing prospectuses
reasonably requested by any Holder, (d) of the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties, the expense of any liability
insurance and the expense of any annual audit or quarterly review), (e) fees and
expenses incurred in connection with listing the Registrable Securities for
trading on a national securities exchange, (f) fees and expenses in connection
with the preparation of the registration statement and related documents
covering the Registrable Securities, (g) fees and expenses, if any, incurred
with respect to any filing with FINRA, (h) any documented out-of-pocket expenses
of the underwriter(s) incurred with the approval of the Company, (i) the cost of
providing any CUSIP or other identification numbers for the Registrable
Securities, (j) fees and expenses and disbursements of counsel for the Company
and fees and expenses for independent certified public accountants retained by
the Company (including, without limitation, the expenses of any comfort letters
or costs associated with the delivery by independent certified public
accountants of a comfort letter or comfort letters requested), (k) fees and
expenses of any special experts retained by the Company in connection with such
registration, and (l) reasonable and documented fees and expenses of one firm of
counsel for the Holders to be selected by the Holders of a majority of the
Registrable Securities to be included in such registration (“Holders’ Counsel”);
provided, however, that the Company shall reimburse the Holders for the
reasonable and documented fees and disbursements one, but not more than one,
additional counsel retained by any Holder for the purpose of rendering any
opinion required by the Company or the managing underwriter(s) to be rendered on
behalf of such Holder in connection with any Demand Registration. Other than as
provided in the foregoing sentence, the Company shall have no obligation to pay
any out-of-pocket expenses of the Holders relating to the registrations effected
pursuant to this Agreement. Notwithstanding the foregoing, Holders shall be
responsible, on a pro rata basis based on the number of Registrable Securities
included in the applicable registered offering by each such Holder, for any
underwriting discounts and commissions attributable to the sale of Registrable
Securities pursuant to a Registration Statement. The obligation of the Company
to bear the expenses described in this Section 4.3 and to pay or reimburse the
Holders for the expenses described in this Section 4.3 shall apply irrespective
of whether any sales of Registrable Securities ultimately take place.

 

18



--------------------------------------------------------------------------------

Section 4.4 Registration Procedures. In the case of each registration effected
by the Company pursuant to this Agreement, the Company shall keep each Holder
advised in writing as to the initiation of each registration and as to the
completion thereof. In connection with any such registration:

(a) The Company will, as soon as reasonably practicable (and in any event,
within 90 days) after its receipt of the request for registration under
Section 4.1(a), prepare and file with the Commission a Registration Statement on
Form S-1, Form S-3 or another appropriate Securities Act form reasonably
acceptable to the Holders, and use reasonable best efforts to cause such
Registration Statement to become and remain effective until the completion of
the distribution contemplated thereby.

(b) The Company will (i) promptly prepare and file with the Commission such
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for as long as such registration is required to
remain effective pursuant to the terms hereof, (ii) cause the prospectus to be
supplemented by any required prospectus supplement, and, as so supplemented, to
be filed pursuant to Rule 424 under the Securities Act, and (iii) comply with
the provisions of the Securities Act applicable to it with respect to the
disposition of all Registrable Securities covered by such Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Holders set forth in such Registration Statement or
supplement to the prospectus.

(c) The Company will, at least ten (10) days prior to filing a Registration
Statement or at least five (5) days prior to filing a prospectus or any
amendment or supplement to such Registration Statement or prospectus, furnish to
(i) each Holder of Registrable Securities covered by such Registration
Statement, (ii) Holders’ Counsel and (iii) each underwriter of the Registrable
Securities covered by such Registration Statement, copies of such Registration
Statement and each amendment or supplement as proposed to be filed, together
with any exhibits thereto, which documents will be subject to reasonable review
and comment by each of the foregoing Persons within five (5) days after
delivery, and thereafter, furnish to such Holders, Holders’ Counsel and the
underwriter(s), if any, such number of copies of such Registration Statement,
each amendment and supplement thereto (in each case including all exhibits
thereto and documents incorporated by reference therein), the prospectus
included in such Registration Statement (including each preliminary prospectus)
and such other documents or information as such Holder, Holders’ Counsel or the
underwriter(s) may reasonably request in order to facilitate the disposition of
the Registrable Securities in accordance with the plan of distribution set forth
in the prospectus included in the Registration Statement; provided, however,
that notwithstanding the foregoing, if the Company intends to file any
prospectus, prospectus supplement or prospectus sticker that does not make any
material changes in the documents already filed, then Holders’ Counsel will be
afforded such opportunity to review such documents prior to filing consistent
with the time constraints involved in filing such document, but in any event no
less than one (1) day.

(d) The Company will promptly notify each Holder of any stop order issued or
threatened by the SEC and, if entered, use reasonable best efforts to prevent
the entry of such stop order or to remove it as soon as reasonably possible.

(e) On or prior to the date on which the Registration Statement is declared
effective, the Company shall use reasonable best efforts to register or qualify
such Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any Holder reasonably requests and do any and all other lawful
acts and things which may be reasonably necessary or advisable to enable the
Holders to consummate the disposition in such jurisdictions

 

19



--------------------------------------------------------------------------------

of such Registrable Securities, and use commercially reasonable efforts to keep
each such registration or qualification (or exemption therefrom) effective
during the period which the Registration Statement is required to be kept
effective; provided that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this paragraph (e), (ii) subject itself to taxation
in any such jurisdiction or (iii) consent to general service of process in any
such jurisdiction.

(f) The Company will notify each Holder, Holders’ Counsel and the underwriter(s)
promptly and (if requested by any such Person) confirm such notice in writing,
(i) when a prospectus or any prospectus supplement or post-effective amendment
has been filed and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or prospectus or for
additional information to be included in any Registration Statement or
prospectus or otherwise, (iii) of the issuance by any state securities
commission or other regulatory authority of any order suspending the
qualification or exemption from qualification of any of the Registrable
Securities under state securities or blue sky laws or the initiation of any
proceedings for that purpose, and (iv) of the happening of any event that
requires the making of any changes in a Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated by
reference therein so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements in the Registration Statement and prospectus
not misleading in light of the circumstances in which they were made; and, as
promptly as practicable thereafter, prepare and file with the SEC and furnish a
supplement or amendment to such prospectus so that, as thereafter deliverable to
the purchasers of such Registrable Securities, such prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. Each Holder hereby agrees to keep any
disclosures under subsection (iv) above confidential until such time as a
supplement or amendment is filed.

(g) The Company will furnish customary closing certificates and other
deliverables to the underwriter(s) and the Holders and enter into customary
agreements satisfactory to the Company (including, if applicable, an
underwriting agreement in customary form) and take such other actions as are
reasonably required in order to expedite or facilitate the disposition of the
Registrable Securities.

(h) The Company will make available for inspection by any underwriter
participating in any disposition pursuant to a Registration Statement, and any
attorney, accountant or other agent retained by any such seller or underwriter
(in each case after reasonable prior notice and at reasonable times during
normal business hours and without unnecessary interruption of the Company’s
business or operations), all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with the Registration Statement.

 

20



--------------------------------------------------------------------------------

(i) The Company, during the period when the prospectus is required to be
delivered under the Securities Act, promptly will file all documents required to
be filed with the SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act.

(j) The Company shall use reasonable best efforts to cause all Registrable
Securities registered pursuant to the terms hereof to be listed on each national
securities exchange on which the Common Stock of the Company is then listed.

(k) The Company shall use commercially reasonable efforts to cooperate and
assist in obtaining of all necessary approvals from FINRA, if any.

(l) The Company shall provide a transfer agent and registrar for the Registrable
Securities not later than the effective date of such Registration Statement.

(m) If requested, the Company shall furnish to each Holder a copy of all
documents filed with and all correspondence from or to the SEC in connection
with the offering of Registrable Securities.

(n) The Company otherwise shall use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC.

(o) The Company shall furnish to any requesting underwriter in an Underwritten
Offering, addressed to such underwriter, (i) an opinion of the Company’s counsel
(which may be the Company’s General Counsel), dated the date of closing of the
sale of any Registrable Securities thereunder, as well as a consent to be named
in the Registration Statement or any prospectus thereto, and (ii) comfort
letters and consent to be named in the Registration Statement or any prospectus
relating thereto signed by the Company’s independent public accountants who have
examined and reported on the Company’s financial statements included in the
Registration Statement, in each case covering substantially the same matters
with respect to the Registration Statement (and the prospectus included therein)
and (in the case of the accountants’ comfort letters) with respect to events
subsequent to the date of the financial statements, as are customarily covered
in opinions of issuer’s counsel and in accountants’ comfort letters delivered to
the underwriters in underwritten public offerings of securities, to the extent
that the Company is required to deliver or cause the delivery of such opinion or
comfort letters to the underwriters in an Underwritten Offering.

(p) In connection with each Demand Registration, the Company shall cause there
to occur Full Cooperation.

For purposes of Section 4.4(a) and Section 4.4(b), the period of distribution of
Registrable Securities in a firm commitment underwritten public offering shall
be deemed to extend until each underwriter has completed the distribution of all
securities purchased by it, and the period of distribution of Registrable
Securities in any other registration shall be deemed to extend until the earlier
of the sale of all Registrable Securities covered thereby and one hundred twenty
(120) days after the effective date thereof.

Section 4.5 Holders’ Obligations. The Company may require each Holder to
promptly furnish in writing to the Company such information regarding the
distribution of the Registrable

 

21



--------------------------------------------------------------------------------

Securities as the Company may from time to time reasonably request and such
other information as may be legally required in connection with such
registration, including all such information as may be requested by the SEC.
Each Holder agrees that, notwithstanding the provisions of Section 4.6 hereof,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 4.4(f) hereof, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until such Holder’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 4.4(f) hereof,
and, if so directed by the Company, such Holder will deliver to the Company all
copies, other than permanent file copies then in such Holder’s possession and
retained solely in accordance with record retention policies then-applicable to
such Holder, of the most recent prospectus covering such Registrable Securities
at the time of receipt of such notice. In the event the Company shall give such
notice, the Company shall extend the period during which such Registration
Statement shall be maintained effective by the number of days during the period
from and including the date of the giving of notice pursuant to Section 4.4(f)
hereof to the date when the Company shall make available to the Holders a
prospectus supplemented or amended to conform with the requirements of
Section 4.4(f) hereof.

Section 4.6 Blackout Provisions.

(a) Notwithstanding anything in this Agreement to the contrary, by delivery of
written notice to the participating Holders (a “Suspension Notice”) stating
which one or more of the following limitations shall apply to the addressee of
such Suspension Notice, the Company may (i) postpone effecting a registration
under this Agreement, or (ii) require such addressee to refrain from disposing
of Registrable Securities under the registration, in either case for a period of
no more than forty-five (45) consecutive days from the delivery of such
Suspension Notice (which period may not be extended or renewed). The Company may
postpone effecting a registration or apply the limitations on dispositions
specified in clause (ii) of this Section 4.6(a) if (x) the Company Board, in
good faith, determines that such registration or disposition would materially
impede, delay or interfere with any material transaction then pending or
proposed to be undertaken by the Company or any of its subsidiaries, or (y) the
Company in good faith determines that the Company is in possession of material
non-public information the disclosure of which during the period specified in
such notice the Company Board, in good faith, reasonably believes would not be
in the best interests of the Company; provided that the Company may not take any
actions pursuant to this Section 4.6(a) for a period of time in excess of ninety
(90) days in the aggregate in any twelve (12)-month period.

(b) If the Company shall take any action pursuant to clause (ii) of
Section 4.6(a) with respect to any participating Holder in a period during which
the Company shall be required to cause a Registration Statement to remain
effective under the Securities Act and the prospectus to remain current, such
period shall be extended for such Person by one (1) day beyond the end of such
period for each day that, pursuant to Section 4.6(a), the Company shall require
such Person to refrain from disposing of Registrable Securities owned by such
Person.

Section 4.7 Exchange Act Registration. The Company will use its reasonable best
efforts to timely file with the SEC such information as the SEC may require
under Section 13(a) or Section 15(d) of the Exchange Act, and the Company shall
use its reasonable best efforts to take all action as may be required as a
condition to the availability of Rule 144 or Rule 144A

 

22



--------------------------------------------------------------------------------

under the Securities Act with respect to its Common Stock. The Company shall
furnish to any holder of Registrable Securities forthwith upon request such
reports and documents as a holder may reasonably request in availing itself of
any rule or regulation of the SEC allowing a holder to sell any such Registrable
Securities without registration to the extent that such reports or documents are
not publicly available on the SEC’s Electronic Data Gathering, Analysis and
Retrieval system or any successor system thereto. Certificates evidencing
Registrable Securities shall not contain any legend at such time as a Holder has
provided reasonable evidence to the Company (including any customary broker’s or
selling stockholder’s letters but expressly excluding an opinion of counsel
other than with respect to clauses (d) or (e) below), that (a) there has been a
sale of such Registrable Securities pursuant to an effective registration
statement, (b) there has been a sale of such Registrable Securities pursuant to
Rule 144 (assuming the transferor is not an affiliate of the Company), (c) such
Registrable Securities are then eligible for sale under Rule 144(b)(i), (d) in
connection with a sale, assignment or other transfer (other than under Rule
144), upon request of the Company, such Holder provides the Company with an
opinion of counsel to such Holder, in a reasonably acceptable form, to the
effect that such sale, assignment or transfer of the Registrable Securities may
be made without registration under the applicable requirements of the Securities
Act or (e) such legend is not required under applicable requirements of the
Securities Act (including controlling judicial interpretations and
pronouncements issued by the SEC). Following such time as restrictive legends
are not required to be placed on certificates representing Registrable
Securities pursuant to the preceding sentence, the Company will, no later than
three (3) Business Days following the delivery by a Holder to the Company or the
Company’s transfer agent of a certificate representing Registrable Securities
containing a restrictive legend and the foregoing evidence (and opinion if
applicable), deliver or cause to be delivered to such Holder a certificate
representing such Registrable Securities that is free from all restrictive and
other legends or credit the balance account of such Holder’s or such Holder’s
nominee with DTC (if DTC is then offered by the Company and its transfer agent)
with a number of shares of Common Stock equal to the number of shares of Common
Stock represented by the certificate so delivered by such Holder.

Section 4.8 Indemnification.

(a) Indemnification by the Company. The Company agrees, notwithstanding the
termination of this Agreement, to indemnify and hold harmless, to the fullest
extent permitted by law, each Holder and each of its managers, members, managing
members, general and limited partners, officers, directors, employees and
agents, and each Person, if any, who controls such Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with the managers, members, managing members, general and limited partners,
officers, directors, employees and agents of such controlling Person (each, a
“Controlling Person”), from and against any and all losses, claims, damages,
settlement amounts (only if the Company consented in writing to the settlement,
which consent shall not be unreasonably withheld), liabilities, reasonable
attorneys’ fees, costs and expenses of investigating and defending any such
claim (collectively, “Damages”) and any action in respect thereof to which such
Holder, its managers, members, managing members, general and limited partners,
officers, directors, employees and agents, and any such Controlling Persons may
become subject to under the Securities Act or otherwise, but only insofar as
such Damages (or proceedings in respect thereof) arise out of, or are based
upon, any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or prospectus of the Company (or any

 

23



--------------------------------------------------------------------------------

amendment or supplement thereto) or any preliminary prospectus of the Company,
or arise out of, or are based upon, any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances in which they
were made, except insofar as the same are based upon information furnished in
writing to the Company by such Holder or any of its managers, members, managing
members, general partners, officers, directors, employees, agents and
Controlling Persons expressly for use therein, and, consistent with and subject
to the foregoing, shall reimburse such Holder, its managers, members, managing
members, general and limited partners, officers, directors, employees and
agents, and each such Controlling Person for any legal and other expenses
reasonably incurred by such Holder, its managers, members, managing members,
general and limited partners, officers, directors, employees and agents, or any
such Controlling Person in investigating or defending or preparing to defend
against any such Damages or proceedings. In addition to the indemnity contained
herein, the Company will reimburse each Holder for its reasonable out-of-pocket
legal and other expenses (including the reasonable out-of-pocket cost of any
investigation, preparation and travel in connection therewith) as incurred in
connection therewith, as promptly as practicable after such expenses are
incurred and invoiced.

(b) Indemnification by the Holder. The Holders agree, severally and not jointly,
to indemnify and hold harmless the Company, its officers, directors, employees
and agents and each Person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with the managers, members, managing members, general and limited partners,
officers, directors, employees and agents of such controlling Person, to the
same extent as the foregoing indemnity from the Company to the Holders, but only
with respect to information related to the Holders, or their plan of
distribution, furnished in writing by the Holders or any of their managers,
members, managing members, general partners, officers, directors, employees,
agents and Controlling Persons to the Company expressly for use in any
Registration Statement or prospectus, or any amendment or supplement thereto, or
any preliminary prospectus. No Holder shall be required to indemnify any Person
pursuant to this Section 4.8(b) for any amount in excess of the net proceeds
received by such Holder from the sale of the Registrable Securities sold for the
account of such Holder.

(c) Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(an “Indemnified Party”) of notice of any claim or the commencement of any
action in respect of which indemnity may be sought pursuant to Section 4.8(a) or
Section 4.8(b), the Indemnified Party shall, if a claim in respect thereof is to
be made against the Person against whom such indemnity may be sought (an
“Indemnifying Party”), notify the Indemnifying Party in writing of the claim or
the commencement of such action; provided, that the failure to notify the
Indemnifying Party shall not relieve it from any liability that it may have to
an Indemnified Party except to the extent of any actual prejudice resulting
therefrom. If any such claim or action shall be brought against an Indemnified
Party, and it shall notify the Indemnifying Party thereof, the Indemnifying
Party shall be entitled to participate therein, and, to the extent that it
wishes, jointly with any other similarly notified Indemnifying Party, to assume
the defense thereof with counsel reasonably satisfactory to the Indemnified
Party. After notice from the Indemnifying Party to the Indemnified Party of its
election to assume the defense of such claim or action, the Indemnifying Party
shall not be liable to the Indemnified Party for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof; provided, that the Indemnified Party shall have the right to employ
separate counsel to represent the

 

24



--------------------------------------------------------------------------------

Indemnified Party and its Controlling Persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, but the fees and expenses of
such counsel shall be for the account of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of, and reimbursement of fees for, such counsel or (ii) in the
reasonable opinion of counsel to such Indemnified Party representation of both
parties by the same counsel would be inappropriate due to actual or potential
conflicts of interest between them, it being understood, however, that the
Indemnifying Party shall not, in connection with any one such claim or action or
separate but substantially similar or related claims or actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for all Indemnified
Parties. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any claim or pending or threatened
proceeding in respect of which the Indemnified Party is or would reasonably have
been a party and indemnity would reasonably have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such claim or
proceeding. Whether or not the defense of any claim or action is assumed by the
Indemnifying Party, such Indemnifying Party will not be subject to any liability
for any settlement made without its written consent.

Section 4.9 No Inconsistent Agreements. The Company shall not hereafter enter
into any agreement with respect to any of its securities (including any
registration or similar agreement) which is inconsistent with or violates the
material rights granted to the Holders in this Agreement.

Section 4.10 Lock-Up Agreements. Each of the Holders and the Company agrees
that, in connection with an Underwritten Offering in respect of which
Registrable Securities are being sold, or in connection with any other public
offering of Common Stock by the Company, if requested by the underwriter(s), it
will enter into customary “lock-up” agreements pursuant to which it will agree
not to, directly or indirectly, sell, offer to sell, grant any option for the
sale of, or otherwise dispose of, any Common Stock or any securities convertible
or exchangeable into Common Stock (subject to customary exceptions), other than
any issuance of upon conversion of the Preferred Stock, for a period not to
exceed ninety (90) days from the effective date of the Registration Statement
pertaining to such Registrable Securities or from such other date as may be
requested by the underwriter(s). The Company further agrees that, in connection
with an Underwritten Offering in respect of which Registrable Securities are
being sold, if requested by the managing underwriter(s), it will exercise its
best efforts to obtain agreements (in the underwriters’ customary form) from its
directors and executive officers not to, directly or indirectly, sell, offer to
sell, grant any option for the sale of, or otherwise dispose of, any Common
Stock or any securities convertible or exchangeable into Common Stock (subject
to customary exceptions), for a period not to exceed ninety (90) days from the
effective date of the Registration Statement pertaining to such Registrable
Securities or from such other date as may be requested by the underwriter(s).

Section 4.11 Termination of Registration Rights. The rights granted under this
Article IV shall terminate on the earlier of the date that (a) the Holders no
longer Beneficially Own any Registrable Securities or (b) all Registrable
Securities are eligible for sale without any volume or other limitations or
restrictions; provided, however, that the indemnification provisions set forth
in Section 4.8 shall survive such termination.

 

25



--------------------------------------------------------------------------------

Section 4.12 Assignment; Binding Effect. The rights and obligations provided in
this Article IV may be assigned in whole or in part by any Holder to a
controlled affiliate of such Holder or to any member, general or limited partner
or stockholder of any such Holder (each, a “Permitted Transferee”) without the
consent of the Company or any other Holder. Such assignment shall be effective
upon receipt by the Company of (a) written notice from the Holder certifying
that the transferee is a Permitted Transferee, stating the name and address of
the Permitted Transferee and identifying the amount of Registrable Securities
with respect to which the rights under this Agreement are being transferred, and
(b) a written agreement from the Permitted Transferee to be bound by all of the
terms of this Article IV as a “Holder.” Upon receipt of the documents referenced
in clauses (a) and (b) of this Section 4.12, the Permitted Transferee shall
thereafter be deemed to be a “Holder” for all purposes of this Article IV.
Except as set forth in this Section 4.12, the rights and obligations provided in
this Article IV may not be assigned by any party hereto without the prior
written consent of each of the other parties hereto.

ARTICLE V

COVENANTS

Section 5.1 Standstill.

(a) TPG hereby agrees that until the earliest of (i) such time as TPG and its
Affiliates no longer collectively own at least five percent (5%) of the
outstanding Common Stock on an as-converted basis, (ii) the fifth (5th)
anniversary hereof or (iii) a Change of Control of the Company, without the
prior written approval of the Company, neither TPG nor any of its Affiliates
will, directly or indirectly:

(i) acquire, offer or propose to acquire or agree to acquire, Beneficial
Ownership of any Voting Securities, other than Voting Securities acquired (A) as
a result of the exercise of any rights or obligations set forth in this
Agreement, (B) upon conversion of the Preferred Stock, (C) pursuant to a stock
split, stock dividend, recapitalization, reclassification or similar
transaction, (D) directly from the Company, or (E) to restore their aggregate
percentage interest in the Company’s outstanding Common Stock (assuming
conversion of the Series E Preferred Stock, without taking into account any
provisions restricting the convertibility thereof) if such percentage interest
has been reduced for any reason, including as a result of a sale of Capital
Stock by TPG and its Affiliates, provided that any such reduction has not
resulted in TPG and its Affiliates collectively owning less than five
percent (5%) of the outstanding Common Stock on an as-converted basis;

(ii) enter into or agree, offer, propose or seek (whether publicly or otherwise)
to enter into, or otherwise be involved in or part of, any acquisition
transaction, merger or other business combination relating to all or part of the
Company or any of its subsidiaries or any acquisition transaction for all or
part of the assets of the Company or any of its subsidiaries or any of their
respective businesses;

 

26



--------------------------------------------------------------------------------

(iii) other than a “solicitation” of a “proxy” (as such terms are defined under
Regulation 14A under the Exchange Act, disregarding clause (iv) of Rule
14a-1(1)(2) and including any otherwise exempt solicitation pursuant to Rule
14a-2(b)) seeking approval of the election to the Company Board solely with
respect to any of the TPG Nominated Directors permitted by the terms hereof to
serve on such Company Board, make, or in any way participate in, any such
“solicitation” of “proxies” to vote, or seek to advise or influence any person
or entity with respect to the voting of, any Common Stock of the Company or any
of its subsidiaries;

(iv) call or seek to call a meeting of the Common Stockholders of the Company or
any of the Company’s subsidiaries or initiate any stockholder proposal for
action by the Common Stockholders of the Company, form, join or in any way
participate in a “group” (within the meaning of Section 13(d)(3) of the Exchange
Act and the rules and regulations thereunder) with respect to any Voting
Securities;

(v) deposit any Securities of the Company into a voting trust, or subject any
Securities of the Company to any agreement or arrangement with respect to the
voting of such securities, or other agreement or arrangement having similar
effect;

(vi) seek representation on the Company Board or a change in the composition of
the Company Board or number of directors elected by the holders of Common Stock
or a change in the number of such directors who represent TPG, other than as
expressly permitted pursuant to this Agreement; and

(vii) bring any action or otherwise act to contest the validity of this
Section 5.1;

provided, that nothing in clauses (ii), (iii), (iv) or (vi) of this
Section 5.1(a) shall apply to the TPG Nominated Director(s) solely in his or her
capacity as a director of the Company or to actions taken by TPG or any of its
Affiliates to prepare the TPG Nominated Directors to act in such capacity.

(b) The limitations provided in Section 5.1(a) shall, upon the occurrence of any
of the following events, immediately be suspended until the expiration of the
time period set forth below in this Section 5.1(b), but only so long as TPG or
any of its Affiliates did not directly or indirectly assist, facilitate,
encourage or participate in any such events:

(i) on the commencement (as defined in Rule 14d-2 of the Exchange Act) by any
Person of a tender or exchange offer seeking to acquire Beneficial Ownership of
fifty percent (50%) or more of the outstanding shares of Voting Securities of
the Company;

(ii) on the decision by the Company Board or a duly constituted committee of the
Company Board (a) to solicit one or more proposals for a transaction that, if
consummated, would result in a Change of Control or (b) to pursue discussions or
negotiations or make diligence materials available, with respect to an
unsolicited proposal for a transaction that, if consummated, would result in a
Change of Control.

 

27



--------------------------------------------------------------------------------

(iii) on the decision by the Company Board to recommend that stockholders
approve any action proposed by a Person pursuant to the filing of a preliminary
proxy statement by any Person with respect to the commencement of a proxy or
consent solicitation subject to Section 14 of the Exchange Act to elect or
remove any directors of the Company;

(iv) on the adoption by the Board of Directors of a plan of liquidation or
dissolution;

(v) on the occurrence of any material breach by the Company of any of its
material obligations under this Agreement, which breach has not been remedied
within ten (10) days after notice to the Company thereof; or

(vi) upon the failure by the Company to pay the Holders of the Preferred Stock
any dividends due thereon for four (4) successive fiscal quarters;

Upon (u) any withdrawal or lapsing of any such tender or exchange offer referred
to in Section 5.1(b)(i) in which such Person does not acquire more than fifty
percent (50%) of the outstanding Voting Securities of the Company, (v) the
withdrawal of all pending proposals referred in Section 5.1(b)(ii) without a
Change of Control having occurred and without, or the termination of, an
agreement to effect a Change of Control, or the decision of the Company Board or
a duly constituted committee of the Company Board to reject all such proposals,
(w) the abandonment by the Company Board or a duly constituted committee of the
Company Board of a process to solicit a proposal of the type referred to in
Section 5.1(b)(ii) without a Change of Control having occurred and without an
agreement to effect a Change of Control, (y) the withdrawal or termination or
failure of the solicitation referred to in Section 5.1(b)(iii), or (y) the
termination of the plan of liquidation referenced in Section 5.1(b)(iv), or
(z) the remedy of any breach described in Section 5.1(b)(v) or the payment to
the Holders in full in cash (by wire transfer of immediately available funds)
all dividends then due and owing in respect of the Preferred Stock held by such
Holders as contemplated in Section 5.1(b)(vi), as the case may be, the
limitations provided in Section 5.1(a) (except to the extent then suspended as a
result of any other event specified in this Section 5.1(b)) shall again be
applicable for so long as and only to the extent provided in this Agreement.

Section 5.2 No Conflicting Agreements. For so long as this Agreement remains in
effect, neither the Company nor TPG shall enter into any stockholder agreement
or arrangement of any kind with any Person with respect to any Shares or other
Securities, or otherwise act or agree to act in concert with any Person with
respect to any Shares or other Securities, to the extent such agreement,
arrangement, or concerted act would controvert, or otherwise be inconsistent in
any material respect with, the provisions of this Agreement.

Section 5.3 Further Assurances. Each of TPG and the Company agrees to execute
and deliver all such further documents and do all acts and things that from time
to time may reasonably be required to effectively carry out or better evidence
or perfect the full intent and meaning of this Agreement.

 

28



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

Section 6.1 Amendment and Waiver. This Agreement may not be amended, except by
an agreement in writing, executed by each of TPG and the Company, and compliance
with any term of this Agreement may not be waived, except by an agreement in
writing executed on behalf of the party against whom the waiver is intended to
be effective. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of any such provision and
shall not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

Section 6.2 Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void, or otherwise
unenforceable, all other provisions of this Agreement, to the extent permitted
by Law, shall not be affected and shall remain in full force and effect. Upon
any such determination, the parties shall negotiate in good faith in an effort
to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

Section 6.3 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement and the Purchase Agreement, together with the agreements and
other documents and instruments referred to herein, embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof, and supersede and preempt any prior understandings, agreements,
or representations by or among the parties, written or oral, that may have
related to the subject matter hereof in any way.

Section 6.4 Successors and Assigns. Except as expressly set forth herein,
neither this Agreement nor any of the rights or obligations of any party under
this Agreement (including any rights under Article II and Article III hereof)
may be assigned, in whole or in part (except by operation of Law), by either
party without the prior written consent of the other party, and any such
transfer or attempted transfer without such consent shall be null and void. This
Agreement shall be binding upon and shall inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns.

Section 6.5 Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one and the same agreement.

Section 6.6 Remedies.

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to, and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order, or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every one of the terms and provisions hereof. Each party hereto agrees
not to oppose the granting of such relief in the event a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy.

 

29



--------------------------------------------------------------------------------

(b) All rights, powers, and remedies provided under this Agreement or otherwise
available in respect hereof at Law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power, or remedy by such party.

Section 6.7 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (upon
telephonic confirmation of receipt), on the first (1st) Business Day following
the date of dispatch if delivered by a recognized next day courier service, or
on the third (3rd) Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.

If to the Company:

Parkway Properties, Inc.

Bank of American Center, Suite 2400

390 North Orange Avenue

Orlando, Florida 32801

Attention: James R. Heistand

Fax: (407) 650-0597

with a copy (which shall not constitute notice) to:

Hogan Lovells US LLP

555 13th Street NW

Washington, DC 20004

Attention: David W. Bonser

Fax: (202) 637-5910

If to TPG:

c/o TPG Global, LLC

301 Commerce St, Suite 3300

Fort Worth, Texas 76102

Attn: General Counsel

Facsimile: (817) 871-4001

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Attention: Alfred O. Rose

Fax: (617) 325-0096

 

30



--------------------------------------------------------------------------------

and

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Attention: Carl Marcellino

Fax: (646) 728-1523

Section 6.8 Governing Law; Venue and Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
Laws of the State of New York, without regard to, or otherwise giving effect to,
any body of Law or other rule that would cause or otherwise require the
application of the Laws of any other jurisdiction.

(b) Any action or proceeding against either the Company or TPG relating in any
way to this Agreement may be brought exclusively in the courts of the State of
New York or (to the extent subject matter jurisdiction exists therefore) the
United States District Court for the Southern District of New York, and each of
the Company and TPG irrevocably submits to the jurisdiction of both such courts
in respect of any such action or proceeding. Any actions or proceedings to
enforce a judgment issued by one of the foregoing courts may be enforced in any
jurisdiction.

(c) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH
OF THE COMPANY AND TPG HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT, OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN
ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION, OR SUIT
(WHETHER IN CONTRACT, TORT, OR OTHERWISE), INQUIRY, PROCEEDING, OR INVESTIGATION
ARISING OUT OF, OR BASED UPON, THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH OF THE COMPANY AND TPG ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER
PARTY THAT THIS
SECTION 6.8(C) CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH IT IS RELYING, AND
WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY. THE COMPANY OR TPG MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 6.8(C) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

Section 6.9 Third Party Benefits. Except the provisions in Section 6.10, none of
the provisions of this Agreement are for the benefit of, or shall be enforceable
by, any third-party beneficiary.

 

31



--------------------------------------------------------------------------------

Section 6.10 No Recourse Against Others. All claims, causes of action (whether
in contract or in tort, in law or in equity, or granted by statute),
obligations, or liabilities that may be based upon, be in respect of, arise
under, out of or by reason of, be connected with, or relate in any manner to
this Agreement, or the negotiation, execution, performance or breach of this
Agreement (including any representation or warranty made in, in connection with,
or as an inducement to, this Agreement), may be made only against (and are those
solely of) the entities that are expressly identified as parties in the preamble
to this Agreement (the “Contracting Parties”). No Person who is not a
Contracting Party, including any and all former, current or future directors,
officers, employees, incorporators, members, general or limited partners,
controlling persons, managers, management companies, equityholders, affiliates,
agents, attorneys, or representatives of, and any and all former, current or
future financial advisors or lenders to, any Contracting Party, and any and all
former, current or future directors, officers, employees, incorporators,
members, general or limited partners, controlling persons, managers, management
companies, equityholders, affiliates, agents, attorneys, or representatives of,
and any and all former, current or future financial advisors or lenders to, any
of the foregoing, and any and all former, current or future heirs, executors,
administrators, trustees, successors or assigns of any of the foregoing (the
“Non-Recourse Parties”), shall have any liability (whether in contract or in
tort, in law or in equity, or granted by statute) for any claims, causes of
action, obligations or liabilities arising under, out of, in connection with, or
related in any manner to this Agreement, or the negotiation, execution,
performance, or breach of this Agreement; and, to the maximum extent permitted
by Law, each Contracting Party hereby waives and releases all such claims and
causes of action against any such Non-Recourse Parties. Without limiting the
foregoing, to the maximum extent permitted by Law, (a) each Contracting Party
hereby waives and releases any and all rights, claims, demands, or causes of
action that may otherwise be available at law or in equity, or granted by
statute, to avoid or disregard the entity form of a Contracting Party or
otherwise impose liability of a Contracting Party on any Non-Recourse Party,
whether granted by statute or based on theories of equity, agency, control,
instrumentality, alter ego, domination, sham, single business enterprise,
piercing the corporate, limited liability company or limited partnership veil,
unfairness, undercapitalization, or otherwise, in each case in connection with,
or related in any manner to this Agreement, or the negotiation, execution,
performance, or breach of this Agreement; and (b) each Contracting Party
disclaims any reliance upon any Non-Recourse Parties with respect to the
performance of this Agreement or any representation or warranty made in, in
connection with, or as an inducement to this Agreement.

Section 6.11 Interpretation. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 6.12 Expenses. Except to the extent otherwise expressly provided herein,
the Company shall reimburse TPG and its Affiliates, upon presentation of
appropriate documentation, for all reasonable out-of-pocket expenses incurred by
TPG and its Affiliates after the date hereof in connection with enforcement of
this Agreement.

 

32



--------------------------------------------------------------------------------

Section 6.13 Termination. Except to the extent otherwise expressly provided
herein, this Agreement, and all of the rights and obligations set forth herein,
shall terminate and be of no further force or effect in the event that (a) TPG
and its Affiliates cease to Beneficially Own any shares of Common Stock on an
as-converted basis, and (b) the registration rights and obligations set forth in
Article IV (other than those set forth in Section 4.8) have terminated pursuant
to Section 4.11.

[The remainder of this page has been intentionally left blank.]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date first written above.

 

COMPANY: PARKWAY PROPERTIES, INC. By:  

/s/ David R. O’Reilly

Name:   David R. O’Reilly Title:   Executive Vice President, Chief Investment  
Officer and Interim Chief Financial Officer

 

TPG: TPG VI PANTERA HOLDINGS, L.P.   By: TPG Genpar VI Delfir AIV, L.P., its
general partner   By: TPG Genpar VI Delfir AIV Advisors, LLC, its general
partner

 

By:  

/s/ Ronald Cami

Name:   Ronald Cami Title:   Vice President

 

TPG MANAGER: TPG VI MANAGEMENT, LLC By:  

/s/ Ronald Cami

Name:   Ronald Cami Title:   Vice President

 

(Signature Page to Stockholders Agreement)



--------------------------------------------------------------------------------

Exhibit A

Investment Committee Rights and Responsibilities

The Investment Committee rights and responsibilities shall include committee
approval for each of the following:

(i) Any sale, issuance, or authorization of the issuance or sale of (A) any
capital stock or other security of the Company or any of its subsidiaries,
(B) any option or right to acquire any capital stock (or cash based on the value
of capital stock) or other security of the Company or any of its subsidiaries,
or (C) any instrument convertible into or exchangeable for any capital stock (or
cash based on the value of capital stock) or other security of the Company or
any of its subsidiaries (it being acknowledged and agreed that (I) the Company
shall be permitted, without the prior written consent of the TPG Nominated
Directors of the Investment Committee, to issue shares in a Permitted Issuance
and that (II) nothing herein shall be deemed to limit the Company’s ability to
pay dividends on any outstanding shares of the Preferred Stock without the prior
written consent of the TPG Nominated Directors of the Investment Committee); and

(ii) Any incurrence, assumption, guaranty or other similar assumption of
liability by the Company or any of its subsidiaries in respect of any Debt with
a principal amount attributed to the Company’s share of greater than
$20,000,000; and

(iii) Such other transactions as set forth on Annex I hereto.

Notwithstanding the foregoing, the consent rights set forth in paragraphs (i),
(ii) and (iii) above shall not apply, and committee approval shall not be
required for any actions taken or to be taken, in connection with a Change of
Control of the Company so long as the holders of the Preferred Stock are
entitled, in connection with the consummation of such Change of Control, to
exercise their rights under Section 4(b) of the articles supplementary
establishing the Preferred Stock.



--------------------------------------------------------------------------------

Exhibit B

Compensation Committee Rights and Responsibilities

In addition to its current mandate (as previously provided to TPG), the
Compensation Committee Charter rights and responsibilities shall include
committee approval for each of the following:

(i) The hiring or termination of any of the Company’s Chief Executive Officer,
Chief Financial Officer, Chief Operating Officer and Chief Investment Officer,
or any material change in any of the duties of any such executive officer; and

(ii) Any issuance, sale or authorization pursuant to any future compensation
arrangements for the Company’s directors, officers, employees, consultants and
agents.

Notwithstanding the foregoing, the consent rights set forth in paragraph
(i) above shall not apply, and committee approval shall not be required for any
actions taken or to be taken, in connection with a Change of Control of the
Company so long as the holders of the Preferred Stock are entitled, in
connection with the consummation of such Change of Control, to exercise their
rights under Section 4(b) of the articles supplementary establishing the
Preferred Stock.



--------------------------------------------------------------------------------

ANNEX I

Parkway Properties, Inc.

Investment Approvals

Leases – See approvals required under Operational Approvals

Acquisitions and Dispositions

New fee-simple property acquisitions and dispositions

$0 million to $100 million – Must be approved by the CIO, the Management
Investment Committee and the Investment Committee of the Board of Directors.
Documents require two signatures, which can be any two Executive Vice
Presidents. Property description and summary acquisition/disposition economics
should be included for informational purposes in the board meeting materials for
the first subsequent meeting following such an acquisition.

Over $100 million – Must be approved by the CIO, the Management Investment
Committee, the Investment Committee of the Board of Directors and the Board of
Directors. Documents require two signatures, which can be any two Executive Vice
Presidents. If acquisition/ disposition economics change materially from the
time of approval to closing, the revised summary acquisition/disposition
economics should be included for informational purposes in the board meeting
materials for the first subsequent meeting following such an acquisition.

Jointly-owned property acquisitions

Approvals should be obtained the same as for fee-simple property acquisitions
and dispositions, with the $ amounts representing Parkway’s share of the Gross
Asset Value. In addition, the Board of Directors are required to approve any
acquisition/disposition with a Gross Asset Value of $300 million or higher,
regardless of Parkway’s ownership share. Additional approvals may be needed from
the joint venture or fund partner, as dictated in the joint venture agreement or
the fund agreement.

Note: The Management Investment Committee shall be made up of the Chief
Executive Officer, Chief Financial Officer, Chief Operating Officer, Chief
Investment Officer and Chief of Sales. While not an official voting member of
the Management Investment Committee, the market leader in the effected market
should also participate in any meetings/recommendations.



--------------------------------------------------------------------------------

Parkway Properties, Inc.

Operational Approvals

Leases

Wholly-owned properties

Property budgets should establish annual leasing budgets including tenant
improvement and concession budgets. These budgets may also establish NPV hurdles
for all leasing activities. It is assumed that any material variations from
these budgets would be presented to the next senior level of management or
committee.

Under 20,000 SF and less than a 7 year term

These leases can be approved and signed by one officer, which should be a
regional officer.

Over 20,000 SF and/or over a 7 year term

These leases must be approved by the senior-most officer in the region where the
lease is located and the Chief Operating Officer. These leases must have two
signatures: one regional officer and one Executive Vice President.

Any lease with over $250,000 in capital (Leasing Commissions and/or Tenant
Improvements)

These leases must be approved by the senior-most officer in the region where the
lease is located and the Chief Operating Officer. These leases must have two
signatures: one regional officer and one Executive Vice President. Leases for
which committed capital exceeds $250,000 must also be approved by the Management
Committee; leases for which committed capital exceeds $1 million requires the
approval of the Investment Committee of the Board of Directors.

The following provides guidelines for determining additional situations that
should be presented to the Investment Committee of the Board for its review
and/or approval:

• Any significant lease: any lease over 50,000 sf or 25% of any building.

• If at any time during the year Management identifies properties or markets
where it is necessary to lease space on economic terms with a significant
negative variance to the Annual Leasing Plan.

• Any lease termination negotiation that was not addressed in an approved lease
that hits the triggers for any lease renewal or approval, i.e. More than
50,000sf or 25% of any building provided that the lease is a minimum of
30,000sf, and involves $750,000 or more in dollar settlement.

 

-2-



--------------------------------------------------------------------------------

Jointly-owned and/or third party owned properties

Joint Venture or Fund Properties

Leases should be approved using same guidelines as the wholly-owned properties,
with any additional approval that is called for in the leasing agreement with
the joint venture partner or the fund partner. Leases for which Parkway’s share
of committed capital exceeds $1 million must be approved by the Investment
Committee of the Board of Directors.

Third Party Owners

Leases for third party owners are to be approved as stated in the leasing
agreement with the owner.

Construction Contracts

Non-Revenue Enhancements (NRE)

Goods and service contracts that are below $5,000 can be approved and signed by
the applicable property manager.

Goods and service contracts between $5,000 and $25,000 require the approval of
the senior-most officer in the Region and the Chief Operating Officer. Contracts
must have two signatures: a regional officer and either an officer in the
Technical Services Department or the Chief Operating Officer.

Goods and services over $25,000 must be approved by an officer in the Technical
Services Department.

Any significant variation from the Capital Expenditure Budget should be brought
to the attention of the Investment Committee of the Board.

Tenant Improvement Contracts

AIA contracts below $250,000 may be signed by the applicable property manager,
so long as there is a signed lease and an approved lease abstract evidencing the
Tenant Improvement Allowance. AIA contracts in excess of $250,000 must be
approved by an officer in the Technical Services Department and a regional
officer. Change orders must be approved by the region manager. Overruns in
excess of 10% must be approved by the Chief Operating Officer.

Service Contracts

Contracts that have 30 day cancellation options without penalty can be approved
and signed by the applicable property manager. Contracts that do not have 30 day
cancellation provision or are over $100,000 in total annual commitment,
including applicable termination fees, must be approved by the senior-most
officer in the Region and the Chief Operating Officer. Contracts in excess of 12
months must be approved by the Management Committee; contracts in excess of

 

-3-



--------------------------------------------------------------------------------

24 months should have termination provisions. Any termination provisions
requiring more than $250,000 in termination fees must be approved by the
Investment Committee.

 

-4-



--------------------------------------------------------------------------------

Parkway Properties, Inc.

Financial Approvals

All required approvals outlined below are subject to any approvals required
within relevant credit agreements and / or partnership, joint venture, or other
similar agreements.

All approvals required, whether by members of management, the Investment
Committee of the Board of Directors or the Board of Directors, shall be subject
to no further material economic revisions to the terms of the relevant activity.
If a material economic revision occurs after approval, then a secondary approval
must be received prior to closing.

Non-Recourse Mortgage Financing (new or existing assets, single asset)

Less than $20 million in Principal at Parkway’s Share and 50% Loan to Value or
Less: Must be approved by the Treasurer, the Chief Financial Officer and the
Management Investment Committee (the “MIC”). Documents require two signatures,
which can be any two Executive Vice Presidents that are members of the MIC or
one Executive Vice President that is a member of the MIC and the Senior Vice
President and Treasurer (so long as there is no direct reporting relationship
between the signing Executive Vice President and Senior Vice President and
Treasurer). Summary description of the financing should be included in the
meeting materials for the first board meeting subsequent to the closing of the
financing.

Less than $20 million in Principal at Parkway’s Share and Greater than 50% Loan
to Value or any refinancing that requires a pay down of the existing loan: Must
be approved by the Treasurer, Chief Financial Officer, the MIC, and the
Investment Committee of the Board of Directors. Documents require two
signatures, which can be any two Executive Vice Presidents that are members of
the MIC or one Executive Vice President that is a member of the MIC and the
Senior Vice President and Treasurer (so long as there is no direct reporting
relationship between the signing Executive Vice President and Senior Vice
President and Treasurer). Summary description of the financing should be
included in the meeting materials for the first board meeting subsequent to the
closing of the financing.

$20 million to $99.9 million in Principal at Parkway’s Share, Regardless of Loan
to Value: Must be approved by the Treasurer, Chief Financial Officer, the MIC,
and the Investment Committee of the Board of Directors. Documents require two
signatures, which can be any two Executive Vice Presidents that are members of
the MIC or one Executive Vice President that is a member of the MIC and the
Senior Vice President and Treasurer (so long as there is no direct reporting
relationship between the signing Executive Vice President and Senior Vice
President and Treasurer). Summary description of the financing should be
included in the meeting materials for the first board meeting subsequent to the
closing of the financing.

 

-5-



--------------------------------------------------------------------------------

$100 million in Principal or Greater at Parkway’s Share, Regardless of Loan to
Value: Must be approved by the Treasurer, Chief Financial Officer, the MIC, the
Investment Committee of the Board of Directors and the full Board of Directors.
Documents require two signatures, which can be the Chief Financial Officer and
any other Executive Vice President. Summary description of the financing should
be included in the meeting materials for the first board meeting subsequent to
the closing of the financing.

All Recourse Mortgage Financing, Unsecured Financing, Cross Collateralized
Non-recourse Financing, Credit Facilities (including secured), or Bridge
Facilities (equity or debt)

Must be approved by the Treasurer, Chief Financial Officer, the MIC, the
Investment Committee of the Board of Directors and the full Board of Directors.
Documents require two signatures, which can be the Chief Financial Officer and
any other Executive Vice President. A detailed term sheet for the financing
should be included in the meeting materials for the first board meeting
subsequent to the closing of the financing.

Capital Leases (in connection with retrofitting of building systems)

Less than $500,000 in Principal on a Consolidated Basis: Must be approved by the
Treasurer, the Chief Financial Officer, and the Senior Vice President of
Technical Services. Documents require two signatures, which can be any two
Executive Vice Presidents or one Executive Vice President and one Senior Vice
President, or two Senior Vice Presidents as long as the two Senior Vice
Presidents are the Treasurer and the Head of Technical Services.

$500,000 or Greater in Principal on a Consolidated Basis: Must be approved by
the Treasurer, the Chief Financial Officer, and the Senior Vice President of
Technical Services. Documents require two signatures, which can be any two
Executive Vice Presidents or one Executive Vice President and the Senior Vice
President and Treasurer.

Equity or Equity-Linked Securities

Any and all activities related to the issuance, redemption or buy-back of equity
securities (i.e. common stock, preferred stock), or equity-linked securities,
whether through an established and approved At-the-Market Program, direct or
private placement, marketed or other offering process (in any case other than a
“Permitted Issuance” as defined in the Stockholders Agreement, dated as of
June 5, 2012, by and among TPG VI Pantera Holdings, L.P. and Parkway Properties,
Inc. (the “Company”)), requires the approval of the Investment Committee of the
Board of Directors and the Board of Directors, except that the Board of
Directors may, with respect to its approval, designate a Pricing Committee to
provide any final issuance approval in lieu of the required approval of the full
Board of Directors. Securities issued through the Direct Placement Program or
Employee Stock Purchase Program will be governed by the relevant plan documents.
A detailed term sheet or description for the financing should be included in the
meeting materials for the first board meeting subsequent to the closing of the
financing activity. Notwithstanding the foregoing, redemptions of the Company’s
Series E Preferred Stock pursuant to the Company’s redemption rights set forth
in the articles supplementary

 

-6-



--------------------------------------------------------------------------------

establishing the Series E Preferred Stock shall not require approval of the
Investment Committee of the Board of Directors.

Note: The Management Investment Committee shall be made up of the Chief
Executive Officer, Chief Financial Officer, Chief Operating Officer, Chief
Investment Officer and Chief of Sales. While not an official voting member of
the Management Investment Committee, the market leader in the effected market
should also participate in any meetings/recommendations.

 

-7-